Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-14-21 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11-19, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,869,111 to McLaughlin in view of U.S. Patent No. 3,574,265 to Gibbons.
Referring to claim 1, McLaughlin discloses a fishing lure comprising, a hollow body – at 1, a housing disposed inside the hollow body – see at 13,14, the housing having a first end, a second end, and a longitudinal axis – see figures 2-4, a hook – at 4, extending outwardly of the second end of the housing – see figures 2 and 4, a guard – at 11, having a first end and a second end – see figures 2 and 4, the first end of the guard connected to the first end of the housing – see via item 1 in figures 2 and 4, and the second end of the guard configured to be releasably connectable to the hook – see at 12 in figures 2 and 4, to releasably hold the hook in a retracted position – see figures 2 and 4, and a spring – at 15, disposed inside the housing – see figures 2-4, and configured to move the hook along the longitudinal axis to an extended position when the guard is released – see figures 2-4 and page 2 lines 10-38. McLaughlin does not disclose the first end of the guard directly connected to the first end of the housing. Gibbons does disclose the first end of the guard – at 72-76, is directly connected to the first end of the housing – at 22 – see 
Referring to claim 4, McLaughlin as modified by Gibbons does not disclose the extended position is around 1-3 inches from an end of the decorative hollow body proximal to the hook. However, it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and have the hook at any desired distance from the hollow body in the extended position including the claimed distance of 1-3 inches, so as to yield the predictable result of ensuring the hook is received into the fish’s mouth so as to snag the fish during use.
Referring to claim 11, McLaughlin as modified by Gibbons further discloses the lure is configured to float at or near a surface of water – see figures 1-4 and page 2 lines 80-95 of McLaughlin, and one or more of the following: (1) wherein no part of the guard is directly connected to the hollow body, (2) the entirety of the hook is disposed inside the hollow body when in the retracted position, or (3) wherein the guard does not directly engage with the barb to hold the hook in the retracted position – see the guard – at 72-76 with no part directly connected to the hollow body – at 36-40 in figures 3 and 6 of Gibbons. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and ad the guard directly connected to the housing as disclosed by Gibbons, so as to yield the predictable result of securely holding the guard to the housing as desired.
s 2-3, 8, 13 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons as applied to claims 1 or 5 above, and further in view of U.S. Patent No. 4,176,489 to Levstik.
Referring to claim 2, McLaughlin as modified by Gibbons further discloses the hollow body is a decorative hollow body – see at 1 in figures 1-4 of McLaughlin, and wherein at least part of the hook – at 4, is disposed inside the decorative hollow body when in the retracted position – see figures 2 and 4 of McLaughlin. McLaughlin as modified by Gibbons does not disclose the guard is disposed entirely inside the decorative hollow body. Levstik does disclose the guard – at 31,32, is disposed entirely inside the decorative hollow body – at 11 – see figures 2-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and add the guard entirely within the decorative hollow body as disclosed by Levstik, so as to yield the predictable result of protecting the guard so as to increase the longevity of the device as desired.
Referring to claim 3, McLaughlin as modified by Gibbons and Levstik further discloses the decorative hollow body comprises an aperture configured to allow the hook to pass through the aperture when being moved by the spring to the extended position – see the aperture at the rear of item 1 in figures 2-4 of McLaughlin.
Referring to claim 8, McLaughlin as modified by Gibbons and Levstik further discloses the entirety of the hook is disposed inside the decorative hollow body when in a retracted position – see at 20 in figure 2 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and Levstik and add the entire hook inside the hollow body as disclosed by Levstik, so as to yield the predictable result of protecting the hook while making the device safer to the user as desired.

Referring to claim 20, McLaughlin as modified by Gibbons further discloses the housing comprises a substantially cylindrical sidewall extending from the first end to the second end – see at 1 in figures 1-4 of McLaughlin, and the hook – at 4, comprises a longitudinal body, a curved portion, and a barb – see figures 1-4 of McLaughlin. McLaughlin as modified by Gibbons does not disclose a plate disposed inside the housing, the first end of the housing is sealed, wherein the spring is disposed between the first end of the housing and the plate and wherein the longitudinal body of the hook is connected to the plate, and the second end of the housing comprises an annular lip extending inwardly from the substantially cylindrical sidewall to retain the plate within the housing. Levstik does disclose a plate – at 25,26,31, disposed inside the housing – see figures 2-4, the first end of the housing is sealed – see at 27 in figures 2-4, wherein the spring – at 29, is disposed between the first end of the housing and the plate – see figures 2-4, 
Referring to claim 21, McLaughlin as modified by Gibbons further discloses the housing comprises a substantially cylindrical sidewall extending from the first end to the second end – see at 1 in figures 1-4 of McLaughlin. McLaughlin as modified by Gibbons does not disclose a plate disposed inside the housing, wherein the spring is disposed between the first end of the housing and the plate, wherein the second end of the housing comprises an annular lip extending inwardly from the substantially cylindrical sidewall to retain the plate within the housing. Levstik does disclose a plate – at 26, disposed inside the housing – see figures 2-3, wherein the spring – at  29, is disposed between the first end of the housing and the plate – see figures 2-3, wherein the second end of the housing comprises an annular lip – at 28 proximate 31, to retain the plate within the housing – see figures 2-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and add the plate as disclosed by Levstik, so as to yield the predictable result of facilitating quick and accurate movement of the hook during use.
Referring to claim 22, McLaughlin as modified by Gibbons and Levstik further discloses the annular lip forms an aperture – see aperture in the rear of the body as seen in figures 2-3 of Levstik, wherein a portion of the hook – at 20, is disposed inside the housing through the 
Referring to claim 23, McLaughlin as modified by Gibbons and Levstik further discloses the guard and hook are disposed entirely within the hollow body when in the retracted position – see at 20 and 31 in figures 2-3 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and Levstik and add the hook and guard entirely within the decorative hollow body as disclosed by Levstik, so as to yield the predictable result of protecting the guard so as to increase the longevity of the device as desired.
Referring to claim 24, McLaughlin as modified by Gibbons and Levstik further discloses the guard is an elongated and flexible wire or pin – see at 11 in figures 1-4 of McLaughlin, and no part of the guard – at 72-76 of Gibbons, is directly connected to the hollow body – at 36-40 – see figures 3 and 6 of Gibbons. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and ad the guard directly connected to the housing as disclosed by Gibbons, so as to yield the predictable result of securely holding the guard to the housing as desired.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0058644 to Wulf.
Referring to claim 5, McLaughlin as modified by Gibbons further discloses the hook comprises a longitudinal body – see the hook shank, a curved portion connected to the 
Referring to claim 12, McLaughlin as modified by Gibbons further discloses the hollow body – at 1, is shaped like a frog, fish, worm, insect – see shaped such as a fish as seen in figures 1-4 of McLaughlin, wherein no part of the guard – at 72-76, is directly connected to the hollow body – at 36-40, not in contact with the hollow body in figures 3 and 6 of Gibbons. McLaughlin as modified by Gibbons does not disclose the guard does not directly engage with the barb to hold the hook in the retracted position. Wulf does disclose the guard – at 36, does not directly engage with the barb – at 16a-16c, to hold the hook in the retracted positon – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and add the guard does not engage with the barb of the .
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons and Wulf as applied to claim 5 above, and further in view of Levstik.
Referring to claim 6, McLaughlin as modified by Gibbons and Wulf further discloses the first end of the housing is sealed – see at front end of 1 in figure 2 of McLaughlin. McLaughlin as modified by Gibbons and Wulf does not disclose a plate disposed inside the housing, wherein the spring is disposed between the first end of the housing and the plate, and wherein the longitudinal body of the hook is connected to the plate. Levstik does disclose a plate – at 25,26,31, disposed inside the housing – see figures 2-4, wherein the spring – at 29, is disposed between and in contact with the first end of the housing – see at 29 contacting 11-14 in figures 2-4, and the plate – see figures 2-4 with spring in contact with 31, and wherein the longitudinal body of the hook – at 20, is connected to and substantially perpendicular to the plate – at 25,26,31 – see figures 2-4 with the hook being substantially perpendicular to the plate – at 26. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and Wulf and add the plate as disclosed by Levstik, so as to yield the predictable result of facilitating quick and accurate movement of the hook during use.
Referring to claim 10, McLaughlin as modified by Gibbons, Wulf and Levstik further discloses the plate – at 31, is a seal against an interior wall surface of the housing – see at 28,31 in figures 3-4 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and Wulf and add the plate as .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons as applied to claim 1 above, and further in view of U.S. Patent No. 3,359,625 to Rossnan and further in view of Wulf.
Referring to claim 7, McLaughlin as modified by Gibbons does not disclose the hook comprises a longitudinal body, two curved portions connected to the longitudinal body, a brace connecting the two curved portions, and at least two barbs, wherein one barb is connected to an end of each curved portion and an optional third barb is connected to the brace, and wherein the guard releasably engages with the brace, and one of the barbs on the curved portions, or the optional third barb to hold the hook in the retracted position. Rossnan does disclose the hook comprises a longitudinal body – at 3, two curved portions connected to the longitudinal body – see at 5,9,9’ in figure 7, a brace – at 6 and/or 6’, connecting the two curved portions – see connecting hooks together in figure 7, and at least two barbs – at 4, wherein one barb is connected to an end of each curved portion – see figures 1-4, and an optional third barb is connected to the brace – third barb is optional and therefore not required, and wherein the guard – at 13, releasably engages with the brace, and one of the barbs on the curved portions, or the optional third barb to hold the hook in the retracted position – see releasably engaging the barbs on the curved portions – at 4 as seen in figure 7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and add the multiple curved portions as disclosed by Rossnan, so as to yield the predictable result of more effectively snagging a fish during use. McLaughlin as modified by Gibbons and Rossnan does not disclose a single longitudinal body and a first barb disposed at an end of a first of the two .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons, Wulf and Levstik as applied to claim 6 above, and further in view of U.S. Patent No. 2,722,764 to Juhrend.
Referring to claim 9, McLaughlin as modified by Gibbons, Wulf and Levstik does not disclose a sealing ring disposed around the plate. Juhrend does disclose a sealing ring – at 15, disposed around the plate – at 14 – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons, Wulf and Levstik and add the sealing ring as disclosed by Juhrend, so as to yield the predictable result of protecting the plate during use of the device.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons as applied to claim 1 above, and further in view of U.S. Patent No. 5,890,314 to Peters.
.
Claims 14-17, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Gibbons and further in view of Levstik.
Referring to claim 14, McLaughlin discloses a fishing lure comprising, a decorative hollow body – at 1, a housing disposed inside the hollow body – see at 13,14, the housing having a first end, a second end, and a longitudinal axis – see figures 2-4, a hook – at 4, comprising a shaft and a barb – see at 4 in figures 1-4, the hook extending outwardly of the second end of the housing – see figures 2 and 4, a weedless guard system comprising the decorative body – at 1 and a guard – at 11-12, having a first end and a second end – see figures 2 and 4, the first end of the guard connected to the first end of the housing – see via item 1 in figures 2 and 4, and the second end of the guard connected to the hook – see at 12 in figures 2 and 4, and configured to releasably hold the hook in a retracted position – see figures 2 and 4, and a spring – at 15, disposed inside the housing – see figures 2-4, and configured to move the hook along the 
Referring to claim 15, McLaughlin as modified by Levstik further discloses the housing is disposed inside the decorative hollow body – see figures 1-4 of McLaughlin and figures 2-3 of Levstik, an end of the guard – see at 11 distal from 12 of McLaughlin, is connected to the housing – see indirect connection in figures 1-4 of McLaughlin, and see direct connection of items 72-76 to item 22 in figures 3 and 6 of Gibbons, and does not move relative to the housing – see indirect connection in figures 1-4 of McLaughlin, and the hook is entirely disposed inside the decorative hollow body when in a retracted position – see at 20 in figure 2 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and Levstik and add the hook disposed entirely in the hollow body in the retracted position as disclosed by Levstik, so as to yield the predictable result of protecting the hook while making the device safer to the user as desired.
Referring to claim 16, McLaughlin as modified by Gibbons and Levstik further discloses the decorative hollow body comprises an aperture – see at the rear end of 1 in figures 1-4 of McLaughlin and – see at the top of 11 in figures 1-4 of Levstik, configured to allow the hook to pass through the aperture when being moved by the spring to the extended position – see figures 1-4 of McLaughlin and figures 2-3 of Levstik.
Referring to claim 17, McLaughlin as modified by Gibbons and Levstik further discloses the weedless guard system – at 11,12, is configured to release the hook – at 4, from the retracted 
Referring to claim 19, McLaughlin as modified by Gibbons and Levstik further discloses the hook – at 4, does not move in a substantially arcuate direction when released from the weedless guard system – see figures 1-4 of McLaughlin.
Referring to claim 26, McLaughlin as modified by Gibbons and Levstik further discloses the guard and hook are disposed entirely within the hollow body when in the retracted position – see at 20 and 32 in figures 2-3 of Levstik, the housing comprises a substantially cylindrical sidewall extending from the first end to the second end – see at 1 in figures 1-4 of McLaughlin and – see at 28 in figures 2-4 of Levstik, a first end of the housing is sealed – see at 27,28 in figures 2-4 of Levstik, and  wherein the second end of the housing comprises an annular lip – at 28 proximate 31, to retain the plate within the housing – see figures 2-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Gibbons and Levstik and add the plate as disclosed by Levstik, so as to yield the predictable result of facilitating quick and accurate movement of the hook during use.
 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Gibbons and Levstik as applied to claim 14 above, and further in view of U.S. Patent No. 2,521,555 to Widmer.
Referring to claim 18, McLaughlin as modified by Gibbons and Levstik does not disclose the barbed end is disposed in contact with an external surface of the decorative hollow body when the hook is in a retracted position. Widmer does disclose the barbed end – at end of 30, is disposed in contact with an external surface of the decorative hollow body – at the rear of 10, when the hook is in a retracted position – see figure 3. Therefore it would have been obvious to 

Response to Arguments

4.	Regarding the prior art rejections of claims 1-26, applicant’s claim amendments and remarks/arguments dated 7-14-21 obviates the 35 U.S.C. 102(a)(1), 102(a)(2) and 103 rejections detailed in the last office action dated 3-17-21. However, applicant’s claim amendments dated 7-24-21 necessitates the new grounds of rejection detailed earlier in paragraphs 2 and 3 of this office action. 

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643